FILED
                           NOT FOR PUBLICATION
                                                                            DEC 26 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DORTHEY VIRGINIA GETER,                          No.   15-35706

              Plaintiff-Appellant,               D.C. No. 3:14-cv-00932-AA

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                          Submitted December 21, 2017**
                             San Francisco, California

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Dorthey Geter appeals the district court’s order affirming the Social Security

Administration’s denial of her applications for disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review for substantial evidence,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir. 2012), and we reverse and

remand for further proceedings.

      The ALJ’s reasons for finding that the lay testimony of Rhonda Geter,

Geter’s sister had only “limited value” are not supported by substantial evidence.

The sister’s statements indicated that she had personally observed Geter’s behavior

during visits and phone calls. The sister’s statements regarding Geter’s mental

impairments were consistent with the mental health records as a whole, including

Dr. Vanderpool’s observation of hypomania and tentative diagnosis of either

bipolar type II or cyclothymia. Furthermore, the sister’s statements to the effect

that Geter is severely mentally ill are corroborated by Geter’s undisputed episodes

of homelessness and living on the streets. This error is not harmless, because the

sister’s statements evinced a more limited ability to function mentally than that

adopted by the ALJ in the RFC and posed to the vocational expert. Although we

find no merit in the other claims, we remand for reconsideration in light of the

sister’s evidence.

      REVERSED AND REMANDED.




                                          2